Citation Nr: 1550697	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-23 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation prior to February 21, 2014 and in excess of 10 percent from that date for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) evaluation.  A July 2014 rating decision increased the evaluation to 10 percent effective February 21, 2014.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In September 2015, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for increased initial evaluations for bilateral hearing loss be withdrawn from appellate review.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an initial compensable evaluation prior to February 21, 2014 and in excess of 10 percent from that date for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received in October 2015, the Veteran, through his representative, expressed his intent to withdraw the claim for entitlement to an initial compensable evaluation prior to February 21, 2014 and in excess of 10 percent from that date for bilateral hearing loss.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The claim of entitlement to an initial compensable evaluation prior to February 21, 2014 and in excess of 10 percent from that date for bilateral hearing loss is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


